Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed 6/30/2021 overcomes the nonstatutory double patenting rejection made in the Office action dated 5/28/2021.
Claim 1 is directed to a computer-implemented method, the method including receiving a first read instruction from a host process, wherein the first read instruction includes a first namespace offset and generating a first logical address by combining a namespace identifier for the namespace assigned to the host process and the first namespace offset.  The claimed method further includes translating the first logical address to a first physical address using a plurality of hierarchical tables, generating a second read instruction, wherein the second read instruction includes the first physical address and the first logical address, and sending the second read instruction to a memory component, wherein the memory component validates the translation of the first logical address by comparing the first logical address in the second read instruction to metadata associated with data to be read at the first physical address.    
While the use of hierarchical translation tables to translate logical addresses to physical addresses in order to address physical storage locations in a memory was known in the art before the effective filing date of the claimed invention (see Huang et al., US PGPub 
The use of a namespace identifier and address allows error-checking capabilities to be maintained and the storage easily managed (see paragraph [0013] of the present specification).   Accordingly, the invention as set forth in the claims is not seen to be taught or fairly suggested by the prior art of record.
Independent claims 8 and 15 are allowable for similar reasons. The remaining claims depend from the above independent claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136